690 A.2d 508 (1997)
344 Md. 687
DEPARTMENT OF LABOR, LICENSING AND REGULATION
v.
Maria M. TAYLOR.
No. 58, Sept. Term, 1996.
Court of Appeals of Maryland.
March 10, 1997.
Michele J. McDonald, Assistant Attorney General (J. Joseph Curran, Jr., Attorney General, on brief), Baltimore, for Petitioner.
Joel A. Smith (Kahn, Smith & Collins, P.A., Christine L. Neff, on brief), Baltimore, amicus curiae for respondent.
Argued before BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, KARWACKI and WILNER, JJ.
PER CURIAM.
For the reasons set forth in the "Discussion" portion of Judge Hollander's comprehensive opinion for the Court of Special Appeals in this unemployment compensation case, Dept. of Economic and Employment Development v. Taylor, 108 Md.App. 250, 263-283, 671 A.2d 523, 530-540 (1996), we shall affirm the judgment of the Court of Special Appeals.
JUDGMENT AFFIRMED, WITH COSTS.